CRAWLEY, Judge,
dissenting.
I respectfully dissent from this court’s affirmance of the order granting a preliminary injunction. I do not believe the City of Fairhope alleged or proved either that without the injunction it would suffer an irreparable injury or that it had no adequate remedy at law. If, as the City of Fairhope argues, the Daphne Utilities Board breached the 1950 contract, then Fairhope does have an adequate remedy at law, because it can recover damages. See Martin v. City of Linden, 667 So.2d 732 (Ala.1995).